PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,215,364
Issue Date: July 10, 2012
Application No. 12/315,253
Filing or 371(c) Date: February 09, 2009
For: AN ERGONOMIC SQUEEGEE WITH BLADE FOR ADHESIONS AND DETACHMENT  
:
:
:         DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 20, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to accept delayed payment of a maintenance fee.  In this instance, the fee required by law is $500.  

The petition in the above identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  
(1) a statement that the delay was unintentional; 
(2) payment of the appropriate maintenance fee, unless previously submitted; and 
(3) payment of the petition fee set forth in 37 CFR 1.17(m).  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions

			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).